NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BENJAMIN GAL-OR,
Plain,tiff-Appellan,t,
V.
UNITED STATES,
Defendan,t-Appellee.
2011-5122 _
Appea1 from the United States Court of FederaI
Claims in case no. 09-CV-869, Judgé Eric G. Bruggink.
ON MOTION
0 R D E R
Benjamin Ga1-Or moves for leave to conduct appeal
conferences pursuant to Fed. R. App. P. 33 and Fed. Cir.
R. 33.
Upon consideration thereof
IT ls ORDERED THAT:
The motions are denied.

GAL-OR V. US
FOR THE COURT
DEC 1 5 2911 ` 131 Jan H@rba1y
CC.
S
Date J an H0rba1y
C1erk
Benjarnin Ga1-Or
Scott D. S1ater, Esq. F||_E|)
B=3. CDURT 0F APPEALS FU
THE FEDERAL GIRCU1T
1359 15 2011
mm annum
cum t